Case: 13-10254       Document: 00512373145         Page: 1     Date Filed: 09/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 13, 2013
                                     No. 13-10254
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

EDWARD SANCHEZ,

                                                  Petitioner-Appellant

v.

WARDEN RANDALL CHANDLER,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-11


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Edward Sanchez, federal prisoner # 35757-044, appeals
from the dismissal without prejudice of his 28 U.S.C. § 2241 petition challenging
his conviction and sentence for possessing with intent to distribute
methamphetamine. We review the dismissal de novo. Pack v. Yusuff, 218 F.3d
448, 451 (5th Cir. 2000).
       As Sanchez seeks to challenge the validity of his conviction and sentence
rather than the manner in which his sentence has been executed, his petition

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10254     Document: 00512373145     Page: 2   Date Filed: 09/13/2013

                                  No. 13-10254

properly arises under 28 U.S.C. § 2255. Id. at 451-52. A section 2255 motion
must be brought by the movant in the court that sentenced him. § 2255(a); Ojo
v. I.N.S., 106 F.3d 680, 683 (5th Cir. 1997). As the district court did not impose
the sentence at issue, it did not err by dismissing the petition without prejudice
rather than construing it as a § 2255 motion. See Ojo, 106 F.3d at 683.
      AFFIRMED.




                                        2